opinion of the court

Per Curiam.

Respondent wás admitted to practice by this court on March 29, 1961 under the name of Howard Richard Gerberbaum. In this proceeding to discipline respondent for professional misconduct the petitioner moves to confirm the report of the special referee and respondent cross-moves to disaffirm said report.
The special referee found respondent guilty of conferring gifts, gratuities and benefits upon a Civil Court Judge, by paying for a weekend stay at a resort hotel for the Judge and his wife.
After reviewing all of the evidence, including the stipulated facts before the special referee which narrowed the issues, we are in full agreement with the special referee’s *594report. The respondent is guilty of the professional misconduct alleged. The petitioner’s motion to confirm the special referee’s report is granted and the respondent’s cross motion is denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the longstanding social relationship between respondent and the Judge which dated back to approximately 1969 and the fact that there was no evidence that the respondent’s activities in any way constituted an attempt to influence the Judge. Nevertheless, there appears to be at least a technical violation of DR 7-110 of the Code of Professional Responsibility which states in pertinent part that, except in circumstances which are inapplicable here, “[a] lawyer shall not give or lend anything of value to a judge”. Accordingly, the respondent should be, and hereby is, censured for his misconduct.
Lazer, J. P., Gibbons, O’Connor, Weinstein and Brown, JJ., concur.